Citation Nr: 1524218	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  10-37 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for degenerative disc disease of the cervical spine.

3.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1974 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Although the Veteran had previously requested a hearing before a Veterans Law Judge (VLJ), she submitted a statement indicating that she no longer wished to appear for a hearing and requesting that her case be transferred to the Board for adjudication.  The request for a Board hearing is therefore considered withdrawn.  See 38 C.F.R. § 20.704(e)(2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To attempt to locate any outstanding service treatment records, service personnel records, and relevant private treatment records.

The Veteran contends that her current degenerative disc disease of the cervical and lumbar spine and fibromyalgia are etiologically related to military service.  

In a November 2008 statement, the Veteran specifically noted that she was seen in the infirmary on three occasions during basic training at Fort Jackson and on two occasions during advanced individual training (AIT) at Fort Gordon, for abdominal and back pain.  The Veteran also reported that she was put on one day of bedrest for each of these incidents.  Following receipt of the Veteran's claim form, VA requested the Veteran's complete service treatment records, and in November 2008, the National Personnel Records Center (NPRC) supplied the records and responded that all available requested records had been mailed.  The service treatment records provided include an entrance examination, an immunization record, dental records, a separation "statement of medical condition," and one page of actual treatment records showing multiple visits to sick bay in August 1974 for illness unrelated to the issues on appeal.  As the Veteran has indicated the existence of service treatment records (STRs) that are not contained in her VA claims file, one final effort should be taken to locate any outstanding STRs, and a copy of any service personnel records should also be requested and associated with the file.  Should the AOJ determine that, following such development, there remain STRs which exist but that have not been associated with the claims file, a formal finding of unavailability must be associated with the file and notice provided to the Veteran.    

In her November 2008 statement, the Veteran reported that following separation from military service, she continued to have back pain, take Excedrin, and use back pain rubs and hot packs.  She further stated that by 1978, she spoke with her primary care physician, Dr. R.S., about her back pain, and was instructed to take Tylenol and codeine.  Although one attempt was made to secure records from Dr. R.S. in October 2004, as part of the Veteran's earlier claim for non-service connected pension, it does not appear that such records were ever provided, or that a second attempt was made.  The Veteran has identified and provided VA with a number of private treatment records relating to the issues on appeal, including some private treatment records from Dr. R.S., but such records do not go all the way back to 1978.  Such early records are particularly important given a notation in a different private physician's May 1998 evaluation that the Veteran reported involvement in a motor vehicle accident in 1984 and that her pain began after the accident.  A May 1983 treatment record from Dr. R.S. states that the Veteran had been complaining of low back pain, but it is unclear whether this was a chronic condition and whether the back pain was something she had experienced continuously or on a recurrent basis since military service.  VA has a duty to make reasonable efforts to obtain relevant private treatment records on behalf of veterans.  38 C.F.R. § 3.159(c)(1) (2014).  Since a complete set of treatment records from Dr. R.S., particularly those from within a few years of military service, are relevant to the current claims, they should be obtained, pending any necessary release from the appellant.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to provide a release form for records of private treatment with doctor R.S. and S.J. Hospital from January 1978 to present.  After securing the appellant's written authorization, obtain the private records.  If any records cannot be obtained after reasonable efforts have been made, notify the appellant of the attempts made and allow her the opportunity to obtain the records.  (Note: The Board is using initials to protect the identity of the Veteran.  In all correspondence to the Veteran, the full name of the private physician and the hospital, which can be found on a January 1982 private treatment record which was provided to VA as part of record production by the Social Security Administration, should be used in order to aid her in responding to the request.)

2.  Request the Veteran's complete service treatment records and service personnel records from any appropriate source, and associate them with the claims file.  

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2) , the AOJ must continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of any action taken.  All efforts to obtain these records should be memorialized in the Veteran's VA claims file.  

After considering the Veteran's November 2008 statement recounting five occasions where she received treatment for back pain, determine whether any service treatment or personnel records remain outstanding but are unavailable.  If so, a formal finding of unavailability  should be associated with the Veteran's claims file and notice sent to the Veteran. 

3.  After completing the above, and conducting any further development deemed necessary, to potentially include provision of VA examination, readjudicate the claims on appeal in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and her representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

